COURT OF APPEALS
                     SECOND DISTRICT OF TEXAS
                                 FORT WORTH

                           NO. 02-15-00284-CV


YVONNE MORALES,                                   APPELLANTS
INDIVIDUALLY, AS PERSONAL
REPRESENTATIVE OF THE
ESTATE OF ELVIS HERNANDEZ,
DECEASED, AS NEXT FRIEND OF
BEYONCE HERNANDEZ, SEMAYA
HERNANDEZ, AND EVELYN
HERNANDEZ, AND ON BEHALF
OF ALL WRONGFUL DEATH
BENEFICIARIES, AND JOSE
ANGEL HERNANDEZ

                                       V.

JETTA OPERATING COMPANY,                            APPELLEE
INC.


                                   ------------

        FROM THE 67TH DISTRICT COURT OF TARRANT COUNTY
                  TRIAL COURT NO. 067-280251-15

                                  ------------

           MEMORANDUM OPINION 1 AND JUDGMENT
                                  ------------


    1
     See Tex. R. App. P. 47.4.
      On January 11, 2016, we notified appellants that their brief had not been

filed as required by Texas Rule of Appellate Procedure 38.6(a). See Tex. R.

App. P. 38.6(a). We stated we could dismiss the appeal for want of prosecution

unless appellants or any party desiring to continue this appeal filed with the court

within ten days a motion reasonably explaining the failure to file a brief and the

need for an extension. See Tex. R. App. P. 10.5(b), 38.8(a)(1). Appellants have

not filed a motion or other response.

      Because appellants’ brief has not been filed, we dismiss the appeal for

want of prosecution. See Tex. R. App. P. 38.8(a), 42.3(b), 43.2(f).

      Appellants Yvonne Morales and Jose Angel Hernandez shall jointly and

severally pay all costs of this appeal, for which let execution issue.

                                                    PER CURIAM

PANEL: LIVINGSTON, C.J.; DAUPHINOT and GARDNER, JJ.

DELIVERED: February 11, 2016




                                          2